COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ROSA SERRANO D/B/A                                             No. 08-13-00201-CV
 THE LENS FACTORY,                              §
                                                                    Appeal from
                        Appellant,              §
                                                             County Court at Law No. 7
 v.                                             §
                                                              of El Paso County, Texas
 PELLICANO BUSINESS PARK, L.L.C.,               §
                                                               (TC # 2012DCV06341)
                        Appellee.               §


                                 MEMORANDUM OPINION

       Rosa Serrano d/b/a The Lens Factory is attempting to appeal an order removing a lien.

Finding that this is not an appealable interlocutory order, we dismiss the appeal for want of

jurisdiction and deny as moot Serrano’s motion to reconsider her request for emergency relief.

       Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable by statute. See TEX.CIV.PRAC.&REM.CODE ANN.

§ 51.014 (West Supp. 2012); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no

pet.). Serrano is attempting to appeal an order vacating a lien entered pursuant to Section

53.160(e) of the Texas Property Code. See TEX.PROP.CODE ANN. § 53.160 (West Supp. 2012).

Section 53.160(e) expressly prohibits an interlocutory appeal from the trial court’s order.

TEX.PROP.CODE ANN. § 53.160(e)(“A party to the proceeding may not file an interlocutory

appeal from the court’s order.”). We dismiss the appeal for lack of jurisdiction.
October 30, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-